Exhibit 10.3

March 28, 2017

 

Mr. Arthur Higgins
c/o Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark, CA 94560

Dear Arthur:

On behalf of the Board of Directors, I am very pleased to extend to you this
offer to become the President and Chief Executive Officer of Depomed, Inc.
(“Depomed” or the “Company”).  Your start date will be March 28, 2017 and you
will be based at the Company’s offices in Newark, California, subject to
customary travel.

Your initial rate of pay as President and Chief Executive Officer will be
$800,000 per year.  Your salary will be reviewed periodically, consistent with
the Company’s compensation policies.

In connection with your appointment as President and Chief Executive Officer,
the Compensation Committee of the Board of Directors will approve the grant to
you of (i) an option to purchase shares of common stock with a value (as
determined by the Compensation Committee in accordance with its standard
procedures) of $1,750,000 (the “Option”) on the grant date, with an exercise
price equal to the closing sale price of the common stock on the Nasdaq Global
Market on the grant date (which will be no later than the end of the week in
which your start date occurs) and vesting 12 and one-half  percent on the date
that is six months following your start date and in equal monthly installments
thereafter over the next forty-two months, such that the Option will be fully
vested and exercisable on the anniversary of your start date in 2021, and (ii)
restricted stock units (“RSUs”) with a value (as determined by the Compensation
Committee in accordance with its standard procedures) of $1,750,000 on the grant
date, with the RSUs vesting in four equal installments on December 1 of each
year following your start date.  The Option and RSUs will be subject to the
terms and conditions set forth in the Company’s Amended and Restated 2014
Omnibus Incentive Plan, the applicable award documents and the Management
Continuity Agreement to be entered into between you and Depomed (the “Management
Continuity Agreement”).

You will also be entitled to participate in Depomed’s annual bonus plan, with a
bonus target of 100 percent of your base salary, subject to the achievement of
corporate and personal goals determined by the Compensation Committee in
consultation with you.  The annual bonus will be pro-rated for any partial year
of employment.

In addition, the Company will reimburse you for reasonable out-of-pocket
relocation expenses incurred by you in connection with your relocation to the
San Francisco Bay Area; provided you provide receipts or other appropriate
documentation of such expenses to the Company no later than 60 days following
incurring such expenses; provided, further; that you will only be eligible to
receive such reimbursement if you relocate to the San Francisco Bay Area within
twelve (12) months of your start date.  

You will also participate in the Company’s benefits package applicable to
executive officers, subject to the terms and conditions of each benefit plan as
in effect from time-to-time.  Your will be entitled to four (4) weeks of
vacation annual in accordance with Company policy, prorated for partial years of
employment.

You may continue your existing board memberships, but may not join any
additional boards without consent of the Board of Directors, provided that you
agree to resign from the board of directors of Endo International plc on or
before March 31, 2017.  Notwithstanding your existing and approved board
memberships, you agree to devote your full time, attention and energy to the
business of the Company. 

 

You may continue to provide consulting or other similar services under
agreements or arrangements that are in effect as of the date hereof; provided
that (i) such consulting services shall not interfere with your obligations



--------------------------------------------------------------------------------

 



to the Company and (ii) that if you are CEO of Depomed at the end of 2017 you
will end such arrangements if instructed to do so by the Board.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated without any liability to the Company.  You agree that you will
immediately resign from your position on the Board if your employment with the
Company terminates for any reason.

If you have not already done so, please disclose to the Company any agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed.  The
Company understands that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the
case.  You agree not to bring any third party confidential information to the
Company, including that of your former employer, and that in performing your
duties for the Company you will not in any way utilize any such information.

All our employees are required to sign an Employee Confidentiality and Invention
Assignment Agreement.  You will be expected to enter into our standard Employee
Confidentiality and Invention Assignment Agreement upon the commencement of your
employment.

This offer will expire at 7 p.m. local time on March 28, 2017.  If you elect to
accept this offer, please sign and return one copy of this letter to the
Company’s general counsel by facsimile ((510) 744-8001) or pdf.

 

 

 

 

On behalf of the Board of Directors,

 

 

 

 

 

     /s/ James P. Fogarty

 

 

James P. Fogarty

Chairman of the Board of Directors

Date:  March 28, 2017

 

 

 

 

 

 

 

 

 

 

This letter correctly sets forth our agreement:

 

 

 

 

 

 

 

 

/s/ Arthur Higgins

 

 

Arthur Higgins

Date:  March 28, 2017

 

2

--------------------------------------------------------------------------------